NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                       No. 19-3434
                                      _____________

                                 GLADYS MENDOZA,
                        Personal Representative of Elias Mendoza,
                                             Appellant

                                             v.

  INSPIRA MEDICAL CENTER VINELAND; SOUTH JERSEY HEALTH CARE;
INSPIRA HEALTH NETWORK, INC.; ANDREW ZINN, MD; THE HEART HOUSE;
  NAEEM M. AMIN, M.D.; KIDNEY AND HYPERTENSION SPECIALISTS, P.A.
                         __________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                                 (D.C. No. 1-16-cv-01337)
                     District Judge: The Honorable Noel L. Hillman
                                  ____________________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    May 27, 2020

            Before: AMBRO, HARDIMAN, and RESTREPO, Circuit Judges

                              (Opinion Filed: June 2, 2020)
                                _____________________

                                      OPINION*
                                _____________________


HARDIMAN, Circuit Judge.




*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       In 2014, Elias Mendoza was admitted to the Intensive Care Unit at Inspira Medical

Center Vineland (Vineland) with shortness of breath. Mendoza had fluid overload in his

lungs, so the internal medicine group that handled his care at Vineland ordered, among

other things, a cardiology consultation that was performed by Dr. Andrew Zinn. Id. Four

days after his admission to the hospital, Mendoza suffered a respiratory and cardiac

arrest, leading to a permanent anoxic brain injury. Less than a year later, Mendoza died

from acute respiratory failure as a result of cardiac arrest and coronary artery disease.

       As relevant to this appeal, Mendoza’s wife Gladys, in her capacity as personal

representative of his estate, sued Inspira Health Network (Inspira), Dr. Zinn, and The

Heart House, alleging medical negligence. She based this claim on a note in her

husband’s discharge summary stating he had difficulty receiving dialysis while at

Vineland because of the ICU’s staffing limitations. After discovery, Plaintiff failed to

adduce evidence sufficient to show Inspira had any responsibility to staff the dialysis

unit, or that Dr. Zinn or The Heart House breached their standard of care. So the District

Court granted those three Defendants summary judgment. See Mendoza v. Inspira

Medical Center Vineland, 2019 WL 5304129, at *11 (D.N.J. Oct. 17, 2019). This appeal

followed.1

       Our careful review of the record and the various opinions leads us to conclude that

we could scarcely improve on the work of the learned trial judge. As a procedural matter,


       1
        The District Court had jurisdiction under 28 U.S.C. § 1332. We have jurisdiction
under 28 U.S.C. § 1291 and exercise de novo review. See Weitzner v. Sanofi Pasteur Inc.,
909 F.3d 604, 609 (3d Cir. 2018).

                                              2
the District Court addressed the issues methodically and gave Plaintiff opportunities to

amend her complaint and hone her arguments. And substantively, we perceive no factual

or legal error in the Court’s conclusions that: (1) an affidavit of merit was required

against Inspira; (2) Plaintiff failed to adduce evidence that Inspira had any responsibilities

relating to the staffing of the dialysis unit; and (3) Plaintiff failed to marshal evidence

sufficient to demonstrate that Dr. Zinn or The Heart House violated their standard of care.

Accordingly, we will affirm for substantially the same reasons explained by the District

Court.




                                               3